IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 21, 2009
                                     No. 08-40317
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAMON ANIBEL BELLORIN-TORRES,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 1:07-CR-1178-ALL


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Ramon Anibel Bellorin-Torres pleaded guilty to being a previously-
deported alien who was found unlawfully in the United States. He appeals only
his sentence.
       In exchange for Bellorin’s guilty plea, the Government agreed, inter alia,
to move for a two-level reduction in Bellorin’s offense level, pursuant to United



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-40317

States Sentencing Guidelines § 5K3.1, and to recommend that Bellorin be
sentenced at the low end of the applicable advisory guidelines sentencing range.
At sentencing, however, the Government did not make a § 5K3.1 motion and,
when asked for its position on sentencing, requested a sentence at the high end
of the sentencing range.      Bellorin was sentenced, inter alia, to 78-months’
imprisonment.
       As held recently in Puckett v. United States, 129 S. Ct. 1423, 1428 (2009),
because the breach-of-the-plea-agreement issue was raised for the first time on
appeal, review is only for plain error. To show reversible plain error, Bellorin
must show a clear or obvious error that affects his substantial rights. Id. at
1429. If he makes such a showing, our court has discretion to correct the error,
but, generally, will correct it only if it seriously affects “the fairness, integrity[,]
or public reputation of judicial proceedings”. Id. (quoting United States v. Olano,
507 U.S. 725, 736 (1993)). The Government, through omission and commission,
breached the plea agreement. Therefore, as the Government concedes, there was
a clear or obvious error. See id.
       Concerning whether this plain error affected Bellorin’s substantial rights,
there is nothing in the record to indicate that the district court would not have
granted a § 5K3.1 motion as a matter of course. Without the § 5K3.1 two-level
reduction, Bellorin’s advisory sentencing range was 70 to 87 months; with the
reduction, it would have been 57 to 71 months. Additionally, consistent with
recommendations by both the Government and the probation officer that
Bellorin be sentenced at the high end of the sentencing range, the district court
imposed a mid-range sentence of 78 months.
       There is a reasonable probability that, had the § 5K3.1 motion been made,
Bellorin would have received a lesser sentence. And, had the Government
recommended a low-end sentence, Bellorin’s sentence would likely have been
lesser still.



                                           2
                                  No. 08-40317

      Because the error likely affected the outcome of the sentencing
proceedings, Bellorin has shown that his substantial rights were affected.
Puckett, 129 S. Ct. at 1433 n.4.     Further, the error affected the fairness,
integrity, or public reputation of these proceedings. Accordingly, pursuant to our
discretion, Bellorin’s sentence is vacated and this matter is remanded to district
court for resentencing.
      CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR
RESENTENCING.




                                        3